Citation Nr: 0933989	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include dental trauma due to exposure to contaminated water 
during active duty service.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).
The appellant served on active duty from September 1945 to 
December 1946.  His DD Form 214 indicates that his service 
included a tour of duty in the European Theatre of Operations 
from March 27, 1946, to November 19, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim.

By an August 2005 decision, the Board denied service 
connection for a dental disorder, to include dental trauma 
due to exposure to contaminated water.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  Thereafter, by an August 2006 
Order, the Court, pursuant to a joint motion, vacated the 
Board's August 2006 decision, and remanded the case for 
compliance with the instructions of the joint motion.  In 
March 2007, the Board remanded this claim for additional 
development.  

In May 2008, the Board denied the appellant's claim on the 
merits.  In February 2009, the appellant submitted a motion 
to vacate the Board's May 2008 decision.  As discussed in 
more detail below, the appellant's motion to vacate the May 
2008 Board decision is granted and the claim is REMANDED to 
the RO for further adjudicative action, consistent with the 
appellant's motion.

As an additional matter, the Board notes that a second 
attorney other than the one identified as the representative 
on the title page co-authored the joint motion, and submitted 
written argument in support of the appellant's claim in 
February 2007.  The record reflects that both attorneys are 
members of the same law firm, and the October 2006 veterans 
benefits attorney/client contingent fee agreement lists the 
second attorney as among the affiliated and/or associated 
attorneys whom the appellant consented to having access to 
his VA records.  However, as the agreement was executed 
between the first attorney and the appellant, he has been 
listed as the representative on the title page.




ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his representative, or on the 
Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2008).

The appellant's motion to vacate is predicated on the fact 
that, in response to the issuance of the February 2008 
supplemental statement of the case (SSOC), his representative 
submitted a letter in April 2008 requesting a copy of the 
July 2007 VA examination report.  The letter further 
requested a 60 day period of time to respond to the 
assertions made by the RO in the February 2008 SSOC.  This 
letter was not associated with the appellant's claims file 
prior to the issuance of the May 2008 Board decision; 
however, it is clear this was an administrative oversight and 
no fault of the appellant's.  Accordingly, the appellant's 
motion is granted 

Accordingly, the May 2008 Board decision addressing the issue 
of entitlement to service connection for a dental disorder, 
to include dental trauma due to exposure to contaminated 
water during active duty service, is vacated.


REMAND

Consistent with the appellant's February 2009 motion, this 
claim is remanded back to the RO for additional evidentiary 
development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO is requested to provide the 
appellant and his attorney with a copy 
of the July 11, 2007 VA examination 
report.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

